Plaintiff brought suit for separate maintenance and defendant counterclaimed for divorce upon the *Page 184 
ground of desertion. After hearing a judgment was entered dismissing the suit for separate maintenance and granting the divorce. The plaintiff appeals.
The parties were married in 1917 and lived together until the latter part of 1944 when a controversy arose respecting financial matters which engendered ill feeling upon the part of the wife. It became so intense that plaintiff refused to permit the defendant to sleep in the same room and thereafter he slept in another room. This is corroborated by the fact that thereafter a daughter slept in the same bed with her mother. Without going into details, it suffices to say that the evidence supports the defendant's efforts to effect a reconciliation. Essentially the question is one of fact and we are clearly of the opinion that the plaintiff, enraged over the financial situation, vented her spleen by a denial of cohabitation. We concur in the finding of the court below that the defendant had established a cause of action for desertion and that the maintenance action was properly dismissed since the plaintiff failed to show that the defendant separated from her and refused to maintain and provide for her without justifiable cause.
The judgment is affirmed with costs.